DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 14 and 17 are objected to because of the following informalities: the claims should be amended to recite “the carrier compounds include at least one polyol carrier compound 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claims 13 - 20 set forth the amounts of lignin and carrier compounds but do not indicate how these amounts are determined.  For the purpose of further examination, the amounts of lignin and carrier compounds will be interpreted as being weight percentages.
There is a lack of antecedent basis for “said” lignin and carrier compounds mixture set forth in Claims 13 and 17.  The claims do not set forth such a mixture prior to this recitation.  For the purposes of further examination, to give antecedent basis for the aforementioned recitation, Claims 13 and 17 will be interpreted as initially setting forth a thermoplastic or polyol which is prepared from a mixture composed of lignin and carrier compounds in the recited amounts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,054,562 to Kurple.
Regarding Claims 13 and 16.  Kurple teaches a product formed from a mixture that is 80 parts (80 weight percent) lignin and 20 parts (20 weight percent) polyol (Example 1).  The polyol is PLURACOL® P-410 which is a propylene oxide-initiated glycol (Column 2, Lines 41 - 46), i.e. a propoxylated alcohol.  Propoxylated alcohols are set forth as suitable polyol carrier compounds in [0008] of the pre-grant publication of the instant application.  Kurple teaches heating the mixture to 270°F and mixing until everything is homogenous (Column 2, Lines 41 – 49).  Thus, the lignin and polyol/carrier compounds form a miscible mixture when heated.  Kurple further teaches cooling the mixture to form a hard material (Column 2, Lines 49 – 52).
Kurple does not expressly characterize the product formed as a lignin fire retardant thermoplastic compound.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a lignin fire retardant thermoplastic compound, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.

Claim 15 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,054,562 to Kurple (hereinafter Kurple ‘562), as applied to Claim 13 above, and further in view of US 6,025,452 to Kurple (hereinafter Kurple ‘452).
Regarding Claim 15.  Kurple teaches the product of Claim 13 but is silent regarding the process by which the lignin in Example 1 is prepared.  However, Kurple ‘452 teaches obtaining lignin from Kraft pulping, sulfite pulping, semi-mechanical pulping, solvent, and steam explosion processes (Column 1, Lines 38 - 41).  Kurple ‘562 and Kurple ‘452 are analogous art as they are from the same field of endeavor, namely compositions of lignin and polyols and applications thereof.  Before the effective filing date of the instantly claimed invention, it would have been obvious to obtain the lignin of Example 1 of Kurple ‘562 via one of the aforementioned processes disclosed by Kurple ‘452.  The motivation would have been that Kurple ‘452 discloses all of these processes as suitable sources of lignin to be used in the production of lignin-polyol compositions.
Claims 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,025,452 to Kurple (hereinafter Kurple ‘452).
Regarding Claims 17 and 20.  Kurple ‘452 teaches a product formed from a mixture that is 300 parts (30 weight percent) lignin and 700 parts (70 weight percent) polyol (Example 1).  The polyol is WL-440 which is a polyether that is from a combination of propylene oxide and ethylene oxide (Column 2, Lines 29 – 31), i.e. a propoxylated and ethoxylated alcohol.  Propoxylated and ethoxylated alcohols are set forth as suitable polyol carrier compounds in [0008] of the pre-grant publication of the instant application.  Kurple ‘452 teaches heating the mixture to 200°F and mixing to form a dark solution (Column 2, Line 33).  Thus, the lignin and polyol/carrier compounds form a miscible mixture when heated.  
Kurple ‘452 does not expressly characterize the mixture, when cooled, forms as a lignin fire retardant polyol or thermoplastic.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a solid lignin fire retardant polyol or thermoplastic that forms when the mixture of lignin and polyol/carrier compounds is cooled, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.
Regarding Claim 19.  Kurple teaches the product of Claim 17 and further teaches obtaining lignin from Kraft pulping, sulfite pulping, semi-mechanical pulping, solvent, and steam explosion processes (Column 1, Lines 38 - 41).  

Allowable Subject Matter
Claims 14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach the instantly claimed lignin-based fire-retardant thermoplastic or lignin-based fire-retardant polyol prepared from a mixture of lignin and polyol carrier compounds selected from the instantly claimed first and second groups provided in the instantly claimed amounts.  US 6,054,562 and US 6,025,452 to Kurple both correspond to the closest prior art, either reference teaching a process in which a lignin and polyol are combined.  However, the products produced in either reference differ from those of the instant claims in that none of the polyol carrier compound species from either of the first or second groups of the instant claims are taught, much less combined with lignin in the instantly claimed proportions.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references were cited during prosecution of parent application 15/379,373.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764